DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on March 13, 2019 and claimed priority on KR10-2016-0118110, which was filled on September 13, 2016 and on PCT/KR2017/009211, which was filed on August 23, 2017. 
Information Disclosure Statement
The Information Disclosure Statement filed on March 13, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On Paragraph 3 line 1, “soring” should be “soaring”
On Paragraph 53 line 1, “subscrining” should be “subscribing”
Appropriate correction is required.

The use of the term Bluetooth and Zigbee, which is a trade name or a mark used in commerce, has been noted in this application on Paragraph 0039 line 5. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 5, 8-9, and 15 are objected to because of the following informalities:  
The claims state that a communication channel is generated instead of a communication channel is selected. Communication channels are not being generated between the navigation device and terminal. Rather, a communication channel is established between the navigation device and terminal. (For examination purposes, the claims will be interpreted as a communication channel is established between a navigation device and a terminal) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the first, second, or third additional information" in line 3.  The “third additional information” has insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the first, second, or third additional information" in lines 1-2.  The “third additional information” has insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the first, second, or third additional information" in lines 1-2.  The “third additional information” has insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the first, second, or third additional information" in line 4.  The “third additional information” has insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation " the first, second, or third additional information " in lines 3-4.  The “second additional information” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, 11, and 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harding et al (US 20170215031 A1) (Hereinafter referred to as Harding).

Regarding Claim 1, Harding discloses a method for updating a navigation device (See at least Harding Paragraph 0029 and Figures 2A-2C, the driver’s device is interpreted as the navigation device), the method comprising: 
generating a communication channel with a terminal (See at least Harding Paragraph 0045, the passenger’s device is interpreted as the terminal) and transmitting route information to the terminal via the communication channel (See at least Harding Paragraph 0049), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device); 
receiving at least one piece of first additional information from the terminal based on the route information (See at least Harding Paragraph 0042, adding points of interest to visit along the route is interpreted as receiving at least one piece of first additional information from the terminal based on the route information), the first additional information included within a predetermined threshold distance and matching the at least one piece of location information ; 
updating a database of the navigation device based on the first additional information (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device); and 
displaying the first additional information on a screen of the navigation device based on the location information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).

	Regarding Claim 2, Harding discloses where the route information is changed, transmitting the changed route information to the terminal via the communication channel (See at least Harding Paragraphs 0057-0058, alternate routes are determined by the driver’s device and sent to the terminal; See at least Harding Paragraph 0063, the driver’s device is capable of changing the route); 
receiving at least one piece of second additional information from the terminal based on the changed route information (See at least Harding Paragraph 0061-0062 and Figure 2B “234”, one of the points of interest searched by the passenger for the second route is interpreted as at least one piece of second additional information and the point of interest is shared with the driver’s device), the second additional information included within the predetermined threshold distance and matching at least one piece of location information included in the changed route information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating the database of the navigation device based on the second additional information (See at least Harding Paragraphs 0061-0063, the second additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest); and 
displaying the second additional information on the screen of the navigation device based on the location information (See at least Harding Paragraph 0061-0063, the second route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).
	
	Regarding Claim 3, Harding discloses receiving at least one piece of third additional information from the terminal based on the route information (See at least Harding Paragraph 0061-0062, one of the gas stations obtained by the passenger’s search results from the one or more gas stations is interpreted as at least one piece of third additional information, which is shared with the driver’s device), the third additional information included within the predetermined threshold distance and matching at least one piece of location information included in the route information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating the database of the navigation device based on the third additional information (See at least Harding Paragraphs 0061-0063, the third additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest); and 
displaying the third additional information on the screen of the navigation device based on the location information (See at least Harding Paragraph 0061-0063, the second route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).

	
	Regarding Claim 5, Harding discloses the first, second, or third additional information is configured based on a desired data format transmitted to the terminal while generating the communication channel with the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device can access).

	Regarding Claim 6, Harding discloses the first, second, or third additional information is user customized information stored in the terminal as per a user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest).

Regarding Claim 8, Harding discloses a navigation device configured to perform an update (See at least Harding Paragraph 0029, the driver’s device is interpreted as the navigation device), comprising: 
a transceiver configured to generate a communication channel with a terminal and transmit or receive information to/from the terminal via the communication channel (See at least Harding Paragraph 0045-0046, a wireless connection for communication between the driver’s device and the passenger’s device is interpreted as the navigation device comprising a transceiver, because the driver’s device would not be able to communicate wirelessly otherwise); and 
a controller configured to control transmitting route information to the terminal via the communication channel (See at least Harding Paragraph 0051, the driver’s device has the capability to control the transmitting of route information to the terminal which is interpreted as the navigation device comprising a controller), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device); receiving at least one piece of first additional information from the terminal based on the route information (See at least Harding Paragraph 0042, adding points of interest to visit along the route is interpreted as receiving at least one piece of first additional information from the terminal based on the route information), the first additional information included within a predetermined threshold distance and matching the at least one piece of location information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating a database of the navigation device based on the first additional information (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device); and 
displaying the first additional information on a screen of the navigation device based on the location information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).


	Regarding Claim 9, Harding discloses a method for supporting an update of a navigation device (See at least Harding Paragraph 0029 and Figures 2A-2C, the driver’s device is interpreted as the navigation device), the method comprising: 
generating a communication channel with the navigation device (See at least Harding Paragraph 0045, the passenger’s device is interpreted as the terminal) and receiving route information from the navigation device (See at least Harding Paragraph 0049), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device); 
extracting at least one piece of first additional information included within a predetermined threshold distance based on the location information of the received route information among at least one piece of information including location information stored in a terminal (See at least Harding Paragraph 0042, the passenger’s device can add points of interest along the route from the navigation application which is stored on the passenger’s device which is interpreted as extracting at least one piece of first additional information among at least one piece of information stored in a terminal; See at least Harding Paragraph 0061, the points of interest are located within a maximum distance of the vehicle and/or route); and 
transmitting the at least one piece of first additional information extracted to the navigation device (See at least Harding Paragraph 0061-0062, the passenger device can share information relating to points of interest with the driver’s device).

	Regarding Claim 11, Harding discloses receiving at least one piece of new information including location information from an information server over an internet (See at least Harding Paragraph 0061, the passenger’s device uses a remote server, via wideband wireless area network, to obtain search results for a point of interest) ; 
extracting at least one piece of third additional information included within the predetermined threshold distance based on the location information of the received route information among the at least one piece of new information (See at least Harding Paragraph 0061, one or more gas stations are extracted based on their location being within a maximum distance of the vehicle and/or maximum distance of the route); and 
transmitting the at least one piece of third additional information extracted to the navigation device (See at least Harding Paragraph 0062, the search results are shared with the driver’s device).

Regarding Claim 14, Harding discloses the third additional information is user customized information stored in the terminal as per a user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest).

Regarding Claim 15, Harding discloses a terminal configured to support an update of a navigation device (See at least Harding Paragraph 0029, the driver’s device is interpreted as the navigation device and the passenger’s device is interpreted as the terminal), comprising: 
a transceiver configured to generate a communication channel with the navigation device and transmit or receive information to/from the navigation device via the communication channel (See at least Harding Paragraph 0045-0046, a wireless connection for communication between the driver’s ; and 
a controller configured to control receiving route information from the navigation device (See at least Harding Paragraph 0048, the passenger’s device has the capability to request route information from the driver’s device which is interpreted as the terminal comprising a controller configured to control receiving route information), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device), extracting at least one piece of first additional information included within a predetermined threshold distance based on the location information of the received route information among at least one piece of information including location information stored in a terminal (See at least Harding Paragraph 0042, the passenger’s device can add points of interest along the route from the navigation application which is stored on the passenger’s device which is interpreted as extracting at least one piece of first additional information among at least one piece of information stored in a terminal; See at least Harding Paragraph 0061, the points of interest are located within a maximum distance of the vehicle and/or route), and transmitting the at least one piece of first additional information extracted to the navigation device (See at least Harding Paragraph 0061-0062, the passenger device can share information relating to points of interest with the driver’s device).

Regarding Claim 17, Harding discloses the third additional information is configured based on a desired data format transmitted to the terminal while creating the communication channel with the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device .

Regarding Claim 18, Harding discloses the third additional information is user customized information stored in the terminal as per a user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest).

Regarding Claim 20, Harding discloses the third additional information is configured based on a desired data format transmitted to the terminal while creating the communication channel with the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device can access).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 4, 7, 10, 12-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Moon et al (US 20130267174 A1) (Hereinafter referred to as Moon).

Regarding Claim 4, Harding fails to disclose when an object corresponding to the location information is displayed on the screen of the navigation device, the first, second, or third additional information along with the object is displayed around the object. However, Moon teaches this limitation (See at least Moon Figure 23, reference characters “1521-1523” are interpreted as additional information along with object which are displayed on the navigation device around the objects corresponding to the location information).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Harding to incorporate the teachings of Moon to have the additional information along with the object displayed around the object. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a park, a building, or a museum (See at least Moon Paragraph 0208).  

Regarding Claim 7, Harding fails to disclose the predetermined threshold distance is determined based on at least one parameter preset as per a user's interest. However, Moon teaches this limitation (See at least Moon Paragraph 0137). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Harding to incorporate the teachings of Moon to have the predetermined threshold distance preset as per a user’s interest. Harding teaches finding points of interest within a maximum distance (See at least Harding Paragraph 0061). Moon teaches that the distance may be set and modified by the user (See at least Moon Paragraph 0137). One would be motivated to allow the user to 

Regarding Claim 10, Harding discloses receiving changed route information from the navigation device (See at least Harding Paragraphs 0057-0058, alternate routes are determined by the driver’s device and sent to the terminal; See at least Harding Paragraph 0063, the driver’s device is capable of changing the route); 
extracting at least one piece of second additional information included within the predetermined threshold distance based on the location information of the changed route information among the at least one piece of information including the location information… (See at least Harding Paragraph 0061, one of the points of interest searched by the passenger for the second route is interpreted as at least one piece of second additional information; the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route) and 
transmitting the at least one piece of second additional information extracted to the navigation device (See at least Harding Paragraph 0062, the point of interests are shared with the driver’s device).
Harding fails to disclose the location information is… stored in the terminal. However, Moon teaches this limitation (See at least Moon Paragraphs 0062-0063, the terminal stores data related to a certain place or product in its memory). 


Regarding Claim 12, Harding discloses the first- or second additional information is used to update a database of the navigation device (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device; See at least Harding Paragraphs 0061-0063, the second additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest) and, when an object corresponding to the location information is displayed on the screen of the navigation device, the first, second, or third additional information along with the object is displayed around the object, 
or 
wherein the first or second additional information is user customized information stored in the terminal as per a user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest). (Examiner has interpreted the claim to read as either additional information is displayed around the object or the additional information is user customized information)

Regarding Claim 13, Harding discloses the first or second additional information is configured based on a desired data format transmitted to the terminal while creating the communication channel with the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the .

Regarding Claim 16, Harding fails to disclose when an object corresponding to the location information is displayed on the screen of the navigation device, the third additional information along with the object is displayed around the object. However, Moon teaches this limitation (See at least Moon Figure 23, reference characters “1523” is interpreted as third additional information along with object which are displayed on the navigation device around the objects corresponding to the location information).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Harding to incorporate the teachings of Moon to have the additional information along with the object displayed around the object. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a park, a building, or a museum (See at least Moon Paragraph 0208).  

Regarding Claim 19, Harding discloses the third additional information is used to update a database of the navigation device (See at least Harding Paragraphs 0061-0063, the third additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest)…
Harding fails to disclose when an object corresponding to the location information is displayed on the screen of the navigation device, the first, second, or third additional information along with the object is displayed around the object. However, Moon teaches this limitation (See at least Moon Figure 23, reference characters “1521-1523” are interpreted as additional information along with object which are displayed on the navigation device around the objects corresponding to the location information).
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shintani et al (US 10417665 B2) teaches an advertising information distribution system using a navigation device and server. 
Hoten et al (US 20190003848 A1) teaches a facility information guidance device and method
Jeong (US 20160358467 A1) teaches a mobile terminal configured to communicate with another terminal to provide traffic accident information
Nara et al (US 20120191341 A1) teaches a web bulletin board system using a navigation device and communication unit. 
Paik et al (US 20110093194 A1) teaches a navigation method and apparatus of a mobile terminal
Do (US 20100161207 A1) teaches a mobile terminal and method for providing location-based service of the mobile terminal 
Jendbro (US 20080140309 A1) teaches a dynamic routing method that can reroute to a point of interest. 
Machii et al (US 20060149463 A1) teaches a route guide information delivery method and information terminal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666